PER CURIAM.
We affirm the trial court’s decision finding no insurance coverage under these various general comprehensive liability policies for a regulatory agency’s action for environmental pollution. We agree that the pollution exclusion clauses in these policies preclude coverage. See Dimmitt Chevrolet, Inc. v. Southeastern Fidelity Ins. Corp., 636 So.2d 700 (Fla.1993); Leek v. Reliance Ins. Co., 486 So.2d 701 (Fla. 4th DCA 1986); Titan Corp. v. Aetna Cas. and Sur. Co., 22 Cal.App.4th 457, 27 Cal.Rptr.2d 476 (1994).
AFFIRMED.
GUNTHER, C.J., and FARMER and STEVENSON, JJ., concur.